Case 9:13-cr-00021-RC-KFG Document 257 Filed 12/04/20 Page 1 of 2 PageID #: 926




                          **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                                                   § CASE NO. 9:13-CR-00021-RC
 v.                                                §
                                                   §
                                                   §
 JOHN MITCHELL                                     §
                                                   §

                    ORDER ACCEPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

        The court referred a petition alleging violations of supervised release conditions to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of this court. The court has received and

 considered the Report of the United States Magistrate Judge filed pursuant to such order, along

 with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the second allegation in the petition that he
        failed to follow a mandatory condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant should be sentenced to a term of 3 months’ imprisonment with no

 supervised release to follow. The Defendant shall receive credit for any time previously served

 in this case, including the 14 days of over-served time from his previous revocation.
Case 9:13-cr-00021-RC-KFG Document 257 Filed 12/04/20 Page 2 of 2 PageID #: 927




        At the close of the revocation hearing, the Defendant, defense counsel and counsel for the

 Government each signed a standard form waiving their right to object to the proposed findings

 and recommendations contained in the magistrate judge’s report, consenting to revocation of

 supervised release and imposition of the sentence recommended. The Defendant also waived his

 right to be present with counsel and to speak at sentencing before the court imposes the

 recommended sentence.

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report of the magistrate judge is ACCEPTED. It is therefore

        ORDERED and ADJUDGED that the petition is GRANTED and John Mitchell’s

 supervised release is REVOKED.

        Judgment and commitment will be entered separately, in accordance with the magistrate

 judge’s recommendations.


                So ORDERED and SIGNED, Dec 04, 2020.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge




                                                2
